               Case 2:20-cv-01701-JAD-EJY Document 17 Filed 11/25/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Lori Jean Yahn, et al.,                                     Case No.: 2:20-cv-01701-JAD-EJY

 4              Plaintiffs
                                                                         Remand Order
 5 v.
                                                                           [ECF No. 6]
 6 Kentucky Western Co., et al.,

 7              Defendants

 8

 9             The survivor of a tragic vehicle accident, and the heirs and representatives of another

10 victim of the same accident who did not survive, filed this negligence and wrongful-death action

11 in Nevada State Court. The defendants removed this case to this court based on diversity

12 jurisdiction. 1 Plaintiff moves to remand, arguing inter alia that defendants have failed to

13 establish that this case meets the amount-in-controversy threshold. 2 For the reasons stated on the

14 record during today’s hearing on that motion to remand, IT IS HEREBY ORDERED that:

15         •   Plaintiff’s Motion to Remand [ECF No. 6] is GRANTED; and

16         •   The Clerk of Court is directed to REMAND this case back to the Eighth Judicial

17             District Court, Department 15, Case No. A-20-817474-C, and CLOSE THIS CASE.

18             Dated: November 24, 2020

19                                                              _________________________________
                                                                U.S. District Judge Jennifer A. Dorsey
20

21

22

23   1
         ECF No. 3.
     2
         ECF No. 6.
